A petition for a rehearing having been filed in the foregoing case, the following additional opinion was filed as of the January term, 1873: Per Curiam: We have examined and considered the petition for a rehearing in this case, and, whilst satisfied with the views presented in the opinion, we will say in addition that the statute of frauds was set up in the answer, and, though not insisted upon in the argument, it was, in our opinion, a bar to the relief sought. On the whole case we perceive nothing to justify a change in the conclusions we reached.